DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 05/06/2022 has been entered.  Claims 1 and 3-13 are pending.  Claims 2 and 14-15 have been canceled without prejudice.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Imbrie, US Patent Application Publication No. US 2017/0302613 A1, and further in view of Robinson et al. (Robinson), US Patent Application Publication No. US 2019/0034986 A1.
As to independent claim 1, Imbrie discloses a server (Figure 1 and paragraph [0027]: the environment 100 including one or more computing devices (server)) comprising: 
a transceiver to receive and transmit data from and to an external network (paragraph [0027]: the environment 100 can be programmed and/or include executable code to implement one or more processes facilitate processing and responding to user-submitted posts posted to one or more sources such as YouTube, Facebook, LinkedIn, Twitter, Pinterest, Tumblr, Instagram, etc…); and 
a processor to detect and monitor an online issue in the external network through the transceiver (paragraphs [0021], [0027]-[0028]: extract and process user-submitted posts submitted by users to one or more sources), 
wherein the processor: 
collects text from a plurality of external servers, performs learning on the collected text, performs an issue detection, monitors text corresponding to a confirmed issue (paragraph [0043]: the extraction engine from the environment 100 can extract many source user-submitted posts, and the system can provide sorting processes to quickly analyze most important elevated, promoted, and/or featured user-submitted posts; paragraph [0045]: to determine an exposure of an elevated, promoted, and/or featured user-submitted post, the extraction engine can query an API for a source location, scrape web page of the source location, and/or interface with a push notification service to monitor the elevated, promoted, and/or featured status of a given post and to monitor a number of views received by the elevated, promoted, and/or featured user-submitted post; paragraph [0083]: the environment 100 can maintain a “Users of Interest” list such as “haters” for negative sentiment and “fans” for positive sentiment); 
performs issue scoring for calculating an issue scoring of the confirmed issue (paragraph [0089]: classification engine can classify the user-submitted posts based on the subject matter or nature of the posts, for example, categories of the user-submitted posts can include negative posts (confirmed issues), and the classification engine can be configured to insert the user-submitted post into one of the categories based on a classification score that can be determined by the classification engine).
Imbrie further discloses in paragraph [0110] that the user-submitted posts can be prioritized by the prioritization engine based on a combination of the source of the user-submitted posts, the content of the user-submitted posts, and user ratings.  Imbrie further discloses in paragraph [0111] that the priority score can be refined or modified based on the content of the user-submitted posts.  Imbrie, however, does not disclose changes a scoring factor for the issue scoring via the learning; and changes a weight assigned to the scoring factor via the learning.
	In the same field of endeavor, Robinson discloses reviews submitted through a discovery application may be provided to a validation server and reviewed against indicators in the review data to determine whether a given review is potentially fraudulent (issue), not fraudulent or legitimate, or should be flagged for administrative review through an administrative model, and reviews processed by the administrative model may be fed back to a machine learning module as additional positive or negative examples, for example, negative examples may include flagged reviews that an administrator has determined are fraudulent  (Abstract and paragraph [0020]).  Robinson further discloses the machine learning module may adjust weight of associated indicators and/or identify additional indicators in the review data for consideration in flagging fraudulent reviews (paragraphs [0020]-[0021], [0024]).
	It would have been obvious to one of ordinary skill in the art, before effective filing date of the claimed invention to modify the system if Imbrie to include changes a scoring factor for the issue scoring via the learning; and changes a weight assigned to the scoring factor via the learning, as taught by Robinson for the purpose of enhancing validating reviews.

As to dependent claim 3, Imbrie discloses wherein the processor collects text from the plurality of external servers during a first set period (paragraphs [0028], [0067]). 

As to dependent claim 4, Imbrie discloses wherein the processor collects text corresponding to a set related word from the plurality of external servers during a first set period (paragraphs [0028], [0031], [0050]). 

As to dependent claim 5, Imbrie discloses wherein the processor performs learning on text corresponding to the confirmed issue (paragraphs [0043], [0045], [0083]).

As to dependent claim 6, Imbrie discloses wherein the processor performs learning and primary filtering on the collected text through a plurality of issue detection models and performs secondary filtering thereon through a garbage- filtering model (paragraphs [0087]-[0088]).

As to dependent claim 7, Imbrie discloses wherein the processor classifies the collected text into formal text and informal text through a plurality of issue detection models and performs formal-text-based learning and informal-text-based learning (paragraphs [0029], [0047], [0054]).

As to dependent claim 8, Imbrie discloses wherein the processor collects text related to the confirmed issue and monitors text corresponding to the confirmed issue (paragraphs [0041], [0042]).

As to dependent claim 9, Imbrie discloses wherein the processor performs the issue scoring in proportion to at least one of a number of text entries corresponding to the confirmed issue, a speed at which text is added, view counts of the text, recommendation of the text, or upvoting of the text during issue scoring (paragraphs [0065], [0090], [0110]-[0111]).

As to dependent claim 10, Imbrie discloses wherein the processor provides an issue confirmed through monitoring and a score of the issue therewith (paragraph [0109]).

As to dependent claim 11, Imbrie discloses wherein the processor comprises:
a data collector configured to collect text from a plurality of external servers (paragraph [0027]);
	a formal issue detector configured to perform learning on the collected text and to detect a formal issue (paragraph [0091]);
an informal issue detector configured to perform learning on the collected text and to detect an informal issue  (paragraph [0091]); and
a monitoring device configured to monitor text corresponding to the confirmed issue (paragraphs [0041], [0042]).

As to dependent claim 12, Imbrie discloses wherein the monitoring device comprises a scorer configured to perform the issue scoring for calculating an issue score on the confirmed issue (paragraphs [0107], [0108]).

As to dependent claim 13, Imbrie discloses wherein the processor further comprises a garbage filter configured to perform secondary filtering on results from the formal issue detector and the informal issue detector through a garbage- filtering model (paragraphs [0087], [0088]). 

Response to Arguments
	Applicant’s arguments and amendments filed on 05/06/2022 have been fully considered but they are not deemed fully persuasive.  Applicant’s arguments with respect to claims 1 and 3-13 have been considered but are moot in view of the new ground(s) of rejection as explained here below, necessitated by Applicant’s substantial amendment (i.e., changes a scoring factor for the issue scoring via the learning; and changes a weight assigned to the scoring factor via the learning) to the claims which significantly affected the scope thereof.  Please see the rejection above with a newly additional cited prior art Robinson.

Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHAU T NGUYEN/Primary Examiner, Art Unit 2177